Citation Nr: 0614057	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1969.

By rating decision in April 1986, entitlement to service 
connection for a skin disability claimed as due to exposure 
to herbicides was denied.  The veteran received written 
notice of this denial by letter in July 1986.  The veteran 
failed to file a timely appeal following receipt of the July 
1986 notice of denial; therefore, the April 1986 rating 
decision is final.  See 38 C.F.R. § 20.200 (2005).

This appeal arises from a May 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO).  The RO has 
characterized the veteran's claim as a de novo appeal 
regarding service connection for a skin disability due to 
exposure to herbicides.  The Board, however, is required to 
conduct an independent analysis of the claim notwithstanding 
the approach utilized by the RO.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); aff'd No. 95-7058 (U.S. Ct. App. Fed. 
Cir. May 6, 1996).  Accordingly, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior rating denial in April 1986.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for a skin disability 
claimed as due to exposure to herbicides.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2005) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  With respect to the duty to notify, VA must 
inform the claimant of information that is necessary to 
substantiate the claim for benefits.  Second, the agency has 
a "duty to assist" a claimant in the development of claims 
for VA benefits.  VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to notify.  

In this case, the RO did not provide notice to the appellant 
of the type of evidence necessary to substantiate his claim 
or as to the division of responsibilities between the 
appellant and VA in obtaining that evidence.  In fact, a VCAA 
compliance letter in February 2001 provided Quartuccio type 
information relative to a de novo service connection claim, 
but failed to provide any information relative to the 
veteran's claim to reopen.  In short, as the RO has not 
fulfilled its obligations under the implementing regulations 
regarding this claim, it would potentially be prejudicial to 
the appellant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

The record also shows that the veteran has been receiving 
ongoing medical treatment at the Miami VA medical center and 
at the Jacksonville VA outpatient clinic.  As these records 
could impact significantly on the veteran's claim, the RO 
should contact these VA medical facilities and obtain all 
available treatment records for the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
records from the Jacksonville VA 
outpatient clinic and from the Miami VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.
2.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, the RO should 
review the expanded record and re-
adjudicate the issue remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered 
concerning the issue currently on appeal 
(claim to reopen), including 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





